



 
 
 
 
Exhibit 10.47

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
AMENDMENT NUMBER EIGHT TO AMENDED AND RESTATED
WAFER SUPPLY AGREEMENT


This Amendment Number Eight (the "Amendment"), effective as of Nov. 8th, 2016
(the "Amendment Effective Date"), amends the Wafer Supply Agreement effective
April 1, 2005, as amended by Amendment number one effective December 19, 2008,
Amendment number two effective September 13, 2010, Amendment number three
effective February 1, 2012, Amendment number four effective April 1, 2015,
Amendment number five effective November 2, 2015, Amendment number six effective
December 8, 2015, and Amendment number seven effective October 3, 2016 (as
amended the “Agreement”) by and between:


(1)    POWER INTEGRATIONS INTERNATIONAL LTD., a Cayman Islands corporation
having a business address at P.O. Box 32322., 4th Floor, Century Yard, Cricket
Square, Elgin Avenue, George Town, Grand Cayman, Cayman Islands ("Power
Integrations")


and


(2)    SEIKO EPSON CORPORATION. a Japanese corporation having a place of
business at 281 Fujimi, Fujimi-machi, Suwa-gun, Nagano-ken, 399-0293 Japan
("Seiko Epson").




RECITALS


WHEREAS, pursuant to the terms of the Agreement, Power Integrations grants to
Seiko Epson licenses of certain of Power Integrations' intellectual property for
the sole purpose of Power Integrations acquiring from Seiko Epson the
fabrication and supply of wafers of certain power IC products; and
WHEREAS, Power Integrations and Seiko Epson desire to amend the terms of the
Agreement;
and
WHEREAS, in accordance with Section 18.10 of the Agreement, the Agreement may be
amended only by an instrument in writing duly executed by authorized
representative of Seiko Epson and Power




1

--------------------------------------------------------------------------------





Integrations.
Now, therefore, in consideration of the mutual promises contained herein and
other good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the parties hereby amend the Agreement as follows:


AGREEMENT


The following language shall be added to the current Exhibit C:


[*]:
Seiko Epson will increase the [*]WAFER CAPACITY from [*]WAFERS /month to [*]
WAFERS/month with a target date of Quarter [*] calendar year 2017.




The following Exhibit D shall be added as a new exhibit.


Effective date of this agreement is the Amendment Effective Date shown above.
All references in the Agreement to the "Agreement" or "this Agreement" shall
mean the Agreement as amended by this Amendment. Except as expressly amended
herein, the terms of the Agreement continue unchanged and shall remain in full
force and effect. This Amendment may be executed in one or more counterparts,
each of which shall be considered an original, but all of which counterparts
together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives, effective as of the Amendment Effective
Date.


Seiko Epson Semiconductor Co.' Ltd.
 
Power Integrations International, Ltd.
 
 
 
 
 
By:
/s/ Kazuhiro Takenaka
 
Signature:
 /s/ Raja Petrakian
Name:
Kazuhiro Takenaka
 
Name:
Raja Petrakian
Title:
Deputy COO, MicroDevice Dev.
 
Title:
President, Power Integrations International Limited

























                                          
2
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
.



--------------------------------------------------------------------------------





Exhibit D


WAFER PRICES FOR [*] PRODUCTION OF [*] WAFERS BY MONTHLY ORDER VOLUME


FOR [*] in both [*]PRODUCTION and [*]PRODUCTION
Monthly [*]Wafer volume
[*]price
Less than [*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]



Pricing will be reviewed and mutually agreed to in writing [*].
For WAFERS in [*] PRODUCTION, the price for each entry of the above table will
be multiplied by [*].


The above prices are the WAFER’S BASE_PRICE and are based on an exchange rate of
[*]. The fluctuation in foreign exchange rate, as supplied by the Wall Street
Journal will be shared equally by each part as follows F/X_Base= [*]


Initial F/X_RATE= [*]


A new F/X_ RATE is only established at the time of placing a PO for WAFERS if
the Previous Month’s Average daily exchange rate is equal to or greater than
±[*]from the F/X_BASE. The new F/X RATE will be set to the Previous Month’s
Average exchange rate and will remain in effect for at least the month it was
established.


The Actual PURCHASE PRICE for WAFERS, by WAFER TYPE, used at the time of order
will be calculated by the following formula.


PURCHASE PRICE = [*]* BASE_PRICE


Examples: For [*]WAFERS with a BASE PRICE of $[*]
1.
Nominal F/X Rate Example: F/X_RATE= in the range of [*].

PURCHASE PRICE = BASE PRICE


2.
Higher F/X Rate Example: New F/X_RATE= [*]



PURCHASE PRICE= $[*] = [*]* [*]


3.
Lower F/X_Rate Example: New F/X_Rate= [*]



PURCHASE PRICE= $[*] = [*]* $[*]








                                          
3
[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
.

